DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
This office action is in response to communication(s) filed on 2/11/22. 
There are a total of 30 claims pending in this application; of the previous 24 claims, claims 1, 15, 21 and 25 have been amended; no claims have been canceled; claims 29-34 have been added.

Claim Objections
Claims 1, 15, 21 and 32 are objected to because of the following informalities:
Independent claims 1, 15 and 21 are missing a word. Please change to: 
“wherein the data indicative of each of the plurality of peripheral devices…”
	Claim 32 claims “the transferred data indicative of…” however transferred data has not been previously claimed. For examination purposes the examiner is interpreting this as “the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner finds no support in the as filed application for the storage medium that is coupled to the system on as needed for execution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13, 15-16, 18-19, 21, 23-25, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913).

		As to claim 1 Krivoshein teaches:

(Fig 1 elements 62-65 and col 5 lines 39-64 (devices on the bus are part of a control system and are controlled by the control system therefore they receive addressable commands) and col 10 lines 41-61 and col 33 lines 22-33)

a controller … in communication with the plurality of peripheral devices and configured to transmit addressable commands to each of the plurality of peripheral devices; (Fig 1 element 60 and col 2 line 50- col 3 line 4, col 10 lines 7-51)

a non-transitory storage medium including software executed by at least one processor; (col 35 lines 1-21)

at least two of the plurality of peripheral devices having a first device type; (col 11 lines 16-32 describes multiple device types and it is obvious that there may be multiple of the same type of, for example, sensors)

wherein the software generates an interactive display including data indicative of each of the plurality of peripheral devices in communication with the controller, (col 12 line 60 – col 13 line 37)

wherein the data indicative each of the plurality of peripheral devices in communication with the controller is collectively displayed at the same time on the interactive display; (Fig 24 and col 33 line 49-col 34 line 15 each device is displayed with data relative to it)

wherein the addresses of each of the plurality of peripheral devices are selectable by a user. (col 25 lines 49- col 26 line 6 and col 33 lines 22-33) the software receiving via the interactive display a user specified address for at least one of the plurality of peripheral devices. (col 33 line 22 – col 34 line 15 the user can assign addresses to any or all of the devices through GUI and the system will detect and correct redundant addresses insuring all device addresses are unique) Krivoshein doesn’t explicitly teach: “A system for operating multiple serial devices in an emergency response vehicle; a controller mountable in an emergency response vehicle; devices mountable in an emergency response vehicle; wherein the software detects each of the plurality of peripheral devices in communication with the controller; the data including a device type for each of the plurality of peripheral devices;” Dellock teaches:

A system for operating multiple serial devices in an emergency response vehicle ([0035] teaches devices connected on serial busses in a police vehicle)

a controller mountable in an emergency response vehicle; ([0035] the controller was taught as above. Dellock teaches a system which includes serial devices in a similar manner to Krivoshein so it would be obvious that when combined, the controller of Krivoshein would be mounted in the emergency vehicle of Dellock) devices mountable in an emergency response vehicle; ([0035] teaches devices connected on serial busses in a police vehicle) Dellock doesn’t explicitly teach: “wherein the software detects each of the plurality of peripheral devices in communication with the controller, at least two of the plurality of peripheral devices having a first device type; the data including a device type for each of the plurality of peripheral devices;” Penilla teaches:

wherein the software detects each of the plurality of peripheral devices in communication with the controller ([0320])

the data including a device type for each of the plurality of peripheral devices; ([0320])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock and Penilla. The motivation would have been to adapt the invention of Krivoshein that provides control of local or specialized I/O devices to remote I/O device networks to include an additional well-known industry standard thereby further expanding the marketability of the invention while reducing design effort and easing debug and 

	As to claim 2 Krivoshein teaches:

wherein at least of the plurality of peripheral devices has a second device type (col 10 lines 7-27 and col 11 lines 16-32)

As to claim 5 Krivoshein teaches:

wherein the software receives a first user specified address for one of the at least two peripheral devices having the first type and a second user specified address for another one of the at least two peripheral devices having the first type, the first user specified address being different from the second user specified address. (col 33 line 22 – col 34 line 15 the user can assign addresses to any or all of the devices through GUI and the system will detect and correct redundant addresses insuring all device addresses are unique) 

	As to claim 6 Krivoshein teaches:

wherein each of the plurality of peripheral devices and the controller are connected in a serial network.  (col 10 lines 7-10)

As to claim 7 Dellock teaches:

wherein the serial network is a CAN network ([0035])

As to claim 8, Krivoshein teaches all of the claimed limitations of claim 1 as above. Krivoshein doesn’t explicitly teach “wherein the plurality of peripheral devices includes at least one light bar, at least one siren, and at least one control head”. Dellock teaches:

wherein the plurality of peripheral devices includes at least one light bar, at least one siren, and at least one control head ([0016] teaches sirens in a CAN network)

As per claims 9 -12, Applicant(s) numerous definitions of a "first device type" is construed to be an admission that the criticality does not reside in the type of "first device" utilized and hence obvious variations of one another.

	As to claim 13 Krivoshein teaches:

wherein at least two of the plurality of peripheral devices have a first device type. (col 11 lines 16-32 describes multiple device types and it is obvious that there may be multiple of the same type of, for example, sensors)

	As to claim 15 Krivoshein teaches:

selecting a plurality of peripheral devices, each of the plurality of peripheral devices configured to receive addressable commands and receive and store an address, (Fig 1 elements 62-65 and col 5 lines 39-64 (devices on a bus are controlled therefore receiving addressable commands) and col 10 lines 41-61 and col 33 lines 22-33) wherein at least two of the plurality of peripheral devices have a same device type; (col 11 lines 16-32 describes multiple device types and it is obvious that there may be multiple of the same type of, for example, sensors)

connecting each of the plurality of peripheral devices to a network; (col 10 lines 7-27 and col 33 lines 22-33 numerous field devices are connected to the network)

detecting, via a computer executing configuration software, each of the plurality of peripheral devices; (col 10 lines 28-40 each device is given a tag name so each device is detected by the configuration software which the user uses to assign the tag name)

displaying, via the computer, data indicative of each of the detected plurality of peripheral devices (at least col 12 line 60 – col 13 line 37 and col 33 lines 11-33 teaches displaying information about the devices in the system)

wherein the data indicative each of the plurality of peripheral devices in communication with the controller is collectively displayed at the same time on an interactive display; (Fig 24 and col 33 line 49-col 34 line 15 each device is displayed with data relative to it)

receiving an input via the computer indicative of an address for at least one of the plurality of peripheral devices having the same device type; (col 33 lines 22-33)

storing the address in a storage medium associated with the at least one of plurality of peripheral devices. (col 33 lines 22-33 the AS-interface master I/O card is associated with all of the AS devices) 

transferring data indicative of each of the plurality of peripheral devices, including the address for each of the plurality of peripheral devices, to the emergency response vehicle (at least col 12 line 60 – col 13 line 37 and col 33 lines 11-33 teaches displaying information about the devices in the system. Since the display is in an emergency response vehicle (see citation to Dellock below) the data must have been transferred to the emergency response vehicle) Krivoshein doesn’t explicitly teach: A method of configuring and operating multiple serial devices in an emergency response vehicle; the devices are in an emergency response vehicle; data including a device type for each of the detected plurality of peripheral devices; Dellock teaches:

A method of configuring and operating multiple serial devices in an emergency response vehicle ([0035] teaches devices connected on serial busses in a police vehicle)

([0035] teaches devices connected on serial busses in a police vehicle) Dellock doesn’t explicitly teach: data including a device type for each of the detected plurality of peripheral devices Penilla teaches:

data including a device type for each of the detected plurality of peripheral devices ([0320])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein and Dellock. The motivation would have been to adapt the invention of Krivoshein that provides control of local or specialized I/O devices to remote I/O device networks to include an additional well-known industry standard thereby further expanding the marketability of the invention while reducing design effort and easing debug. 

	As to claim 16 Krivoshein teaches:

further comprising a step of displaying data, via the computer, indicative of each of the detected plurality of peripheral devices. (at least col 12 line 60 – col 13 line 37 and col 33 lines 23-33)

As to claim 18 Krivoshein teaches:

wherein at least one of the transferred addresses is a default address and at least one of the transferred addresses is a user selected address. (col 33 lines 22-33 the device can come with a default address as well as the user may assign an address to any given device)

As to claim 19 Krivoshein teaches:

(col 33 lines 22-33 it is obvious that a bus device’s address is stored in the device so that it can receive commands and exchange data)

	As to claim 21 Krivoshein teaches:

detecting each of a plurality of peripheral devices connected to a serial network…, (col 10 lines 28-40 each device is given a tag name so each device is detected by the configuration software which the user uses to assign the tag name) two or more the peripheral devices having a same device type; (col 11 lines 16-32 describes multiple device types and it is obvious that there may be multiple of the same type of, for example, sensors)

wherein each of the plurality of peripheral devices is configured to receive addressable commands; (Fig 1 elements 62-65 and col 5 lines 39-64 devices on a bus are controlled therefore receiving addressable commands)

displaying, via a user interface, data indicative of each of the plurality of peripheral devices connected to the serial network; (at least col 12 line 60 – col 13 line 37 and col 33 lines 23-33)

wherein the data indicative each of the plurality of peripheral devices in communication with the controller is collectively displayed at the same time on the user interface; (Fig 24 and col 33 line 49-col 34 line 15 each device is displayed with data relative to it)

receiving, via the user interface, a user selection of one of the two or more the peripheral devices having the same device type; (col 33 lines 32-48 the user can assign addresses and include (therefore he selects) devices)

(col 33 lines 22-33)

associating the address with the one of the plurality of peripheral devices and storing the address. (col 10 lines 52-61, col 33 lines 22-33 the address is user-assigned (associated) and stored) 

transferring data indicative of each of the plurality of peripheral devices, including an address for each of the plurality of peripheral devices, to the emergency response vehicle (at least col 12 line 60 – col 13 line 37 and col 33 lines 11-33 teaches displaying information about the devices in the system. Since the display is in an emergency response vehicle (see citation to Dellock below) the data must have been transferred to the emergency response vehicle)


Krivoshein doesn’t explicitly teach: a serial network in an emergency response vehicle; display data including a device type. Dellock teaches:

a serial network in an emergency response vehicle ([0035] teaches devices connected on serial busses in a police vehicle) Dellock doesn’t explicitly teach:

Penilla teaches:
display data including a device type; ([0320] teaches identifying each device including the type of device connected to a vehicle network. It would be obvious to include this when displaying information about each device in the AS interface system of Krivoshein when displaying device information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock and Penilla. The motivation would have been to adapt the invention of Krivoshein that provides control of local or specialized I/O devices to remote I/O device networks to 

As to claim 23 Dellock teaches:

wherein the serial network is a CAN network ([0035])

As to claim 24 Dellock teaches:

wherein the same device type is one of a light bar or a siren. ([0016] teaches sirens in a CAN network)

	As to claim 25 Krivoshein teaches:

wherein the addressable commands for each of the plurality of peripheral devices are creatable by the user, the software receiving via the interactive display a user created command for at least one of the plurality of peripheral devices. (col 3 lines 15-37 – the user can change device configurations - therefore the user writes configuration data to the devices)

As to claim 29 Krivoshein teaches:

wherein one or more of the user created commands are addressable to the peripheral devices having a first device type (col 3 lines 15-37 – the user can change device configurations - therefore the user writes configuration data to the devices)

As to claim 31 Krivoshein teaches:

(Fig 24 and col 33 line 49 - col 34 line 15 each device is displayed with data relative to it)

Claims 14, 20, 26-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913) and further in view of Pillar et al. (US 20030158635).

As to claims 14 and 20 (using claim 14 as exemplary), Krivoshein, Dellock and Penilla teach all of the claimed limitations of claim 1 and 15 as above. Krivoshein, Dellock and Penilla don’t explicitly teach “comprising three or more of the plurality of peripheral devices having the first device type, including a primary, a secondary, and an ancillary device”. Pillar teaches:

comprising three or more of the plurality of peripheral devices having the first device type, including a primary, a secondary, and an ancillary device. ([0387] teaches using backup (primary, secondary, ancillary) devices in a vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Pillar. The further motivation would have been to provide redundant devices in case of failure of the primary device so the mission of the vehicle will not be impacted by a simple failure.

As to claim 26, Krivoshein, Dellock and Penilla teach all of the limitations of claim 1 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “the software further receiving via the interactive display a user specified priority, being one of primary or secondary, for at least one of the plurality of peripheral devices having the first device type.” Pillar teaches:

 ([0387] teaches using backup (primary, secondary, ancillary) devices in a vehicle – Krivoshein teaches the user interface at col 33 lines 32-48 the user can assign addresses and include (therefore he selects) devices so it would be obvious to give the user a choice of which devices are primary, secondary etc. via the existing interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock and Penilla and Pillar. The further motivation would have been to provide redundant devices in case of failure of the primary device so the mission of the vehicle will not be impacted by a simple failure.

As to claims 27-28 using claim 28 as exemplary), Krivoshein, Dellock and Penilla teach all of the limitations of claim 15 and 21 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the controller is configured to transmit the addressable commands to each of the plurality of peripheral devices … by device type.” Pillar teaches:

wherein receiving the user input indicative of the address to assign to the one of the plurality of peripheral devices having the same device type further includes receiving a priority, being one primary or secondary, for the one of the plurality of peripheral devices having the same device type. ([0387] teaches using backup (primary, secondary, ancillary) devices in a vehicle – Krivoshein teaches the user interface at col 33 lines 32-48 the user can assign addresses and include (therefore he selects) devices so it would be obvious to give the user a choice of which devices are primary, secondary etc. via the existing interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Pillar. The further motivation would have been to provide redundant devices 

As to claim 34 Krivoshein, Dellock and Penilla teach all of the limitations of claim 15 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the transferred data indicative of each of the plurality of peripheral devices further including which of the plurality of peripheral of devices of the same device type is a primary device, a secondary device, and an ancillary device” Pillar teaches:

wherein the transferred data indicative of each of the plurality of peripheral devices further including which of the plurality of peripheral of devices of the same device type is a primary device, a secondary device, and an ancillary device. ([0387] teaches using backup (primary, secondary, ancillary) devices in a vehicle – Krivoshein teaches the user interface at col 33 lines 32-48 the user can assign addresses and include (therefore he selects) devices so it would be obvious to give the user a choice of which devices are primary, secondary etc. via the existing interface and displaying this)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Pillar. The further motivation would have been to provide redundant devices in case of failure of the primary device so the mission of the vehicle will not be impacted by a simple failure.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913) and further in view of Smith (US 20160306704).

As to claim 33 Krivoshein, Dellock and Penilla teach all of the limitations of claim 15 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the storage Smith teaches:

wherein the storage medium is a common storage medium accessible by each of the plurality of peripheral devices. ([0013], [0043] and [0053] teaches using shared memory among devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Smith. The further motivation would have been to reduce memory size by using a shared memory for storing files that can be accessed by multiple different devices.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913) and further in view of Downes et al. (US 20080222417).

		As to claim 30 Krivoshein, Dellock and Penilla teach all of the limitations of claim 1 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the non-transitory storage medium is coupled to the system only as needed to execute the software” Downes teaches:

wherein the non-transitory storage medium is coupled to the system only as needed to execute the software ([0052] teaches coupling a detachable storage medium only when needed for authentication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Downes. The further motivation would have been to reduce cost and allow for quickly updating the executable code on multiple vehicles by using a removable storage medium that can physically be carried to each vehicle requiring updates. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913) and further in view of Gautama et al. (US 20140129051).

		As to claim 32 Krivoshein, Dellock and Penilla teach all the limitations of claim 1 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the transferred data indicative of each of the plurality of peripheral devices further including a vehicle location of one or more of the plurality of peripheral devices.” Gautama teaches:

wherein the transferred data indicative of each of the plurality of peripheral devices further including a vehicle location of one or more of the plurality of peripheral devices ([0018] teaches sending the location information of the peripheral devices to the system – the information displayed is a design choice)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Gautama. The further motivation would have been to allow for easy location and servicing of a failing peripheral device.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 10-11) with regard to the independent claim(s) 1, 15 and 21 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature ““a plurality of peripheral devices mountable in an emergency response vehicle, each of the plurality of peripheral devices configured to receive addressable commands and receive and store an address” or “the software detects each of the plurality of peripheral devices in communication with the controller”; applicant's arguments have fully been considered, but are not found to be persuasive.
the device it is not limited thereto. It is actually used to detect the devices of multiple passengers (see at least paragraph 319) to allow them to control certain aspects of the vehicle they are in associated with the actual seat they are in and therefore it applies to detecting the presence of a plurality of devices.

In response to applicant’s arguments (on page 11) with regard to the independent claim(s) 1, 15 and 21 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “wherein the data indicative each of the plurality of peripheral devices in communication with the controller is collectively displayed at the same time on the interactive display,”; applicant's arguments have fully been considered, but are not found to be persuasive
The examiner respectfully disagrees. As cited above this newly claimed feature is taught by Krivoshein at figure 24 and column 33 line 49-col 34 line 15 each which teaches each device of the AS bus being displayed along with data relative to it.
Applicant’s arguments that the dependent claims are allowable because they depend from an allowable independent claim are moot since the independent claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181